DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,914,054 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ostergren (US 8,262,472) in view of Kuck et al (US 8,400,436) and Kilgore et al (US 8,469,805).
Re claim 1, Ostergren discloses a method comprising:	receiving, by a computing device (fig. 2, game console 102 is a computing device), a request from a user to display at least a portion of achievement data for at least one user describing performance of the user in a gaming application (col. 7:20-30, a user can opt to view their achievements for the game they are playing);	responsive to the received request, filtering the achievement data based on contextual criteria (fig. 4, 402 and 406, and 7:20-30, wherein the user views achievements based on the game they are playing, therefore the played game being the contextual criteria);	providing the filtered achievement data to a user interface for display during gameplay (see for example figs. 6 and 7, and again 7:20-21, the achievements are shown during play of the game).	However, Ostergren does not explicitly disclose updating, by the computing device, the displayed achievement data during gameplay. Kuck teaches a real-time intelligent interface display system which allows players to view achievement data for users describing performance of the user in a game (see figs. 3 and 4, baseball players being considered users in a baseball game). The system updates the interface display, which displays achievement data on players (achievement data including statistics such as RBIs, hits, ERA, etc.), and updates the data on the display in real-time (col. 9:1-11).	By updating displayed information in real-time, it ensures that all information 
Re claim 3, Ostergren discloses a set of achievements and user progress thereto (figs. 5 and 6, the user interface displays all available achievements for the game being played, as well as the user progress on each achievement in 508), and wherein filtering the achievement data based on the contextual criteria comprises surfacing one or more achievements relevant to a current context of the gaming application played by the user 
Re claim 4, as discussed in claim 3, since Ostergren discloses showing achievements for the game being played, if the game designer chooses to include achievements for a game with levels, it would be obvious to display any achievements, as the design and requirements of achievements is a matter of design choice for the game designers, the game designers being able to design any kind of achievement for any game (e.g. achievements for card games, level based games, etc.).
Re claim 5, Ostergren discloses set of achievements and user progress relating thereto (figs. 5-7, the achievements for the currently played game are listed and the progress towards each achievement shown in 508), and wherein the filtering comprises sorting the achievements based on the contextual criteria based on a progress of the user (icons 512a with a degree of transparency are achievements that are locked, wherein icons 512b represent unlocked achievements, and the user interface sorts unlocked achievements first, and all locked achievements last).
Re claim 6, Ostergren discloses system-level achievement data (7:1-9, achievement information may be pulled from local memory of the user’s game console, and therefore, is considered system-level as it is stored on the user’s system).
Re claim 7, Ostergren discloses monitoring in-game achievements from outside the gaming application (fig. 3, console service 302 is external to consoles 300, wherein the service allows users to monitor and compare achievements between users, and additionally monitoring and storing data regarding other aspects of the system, 6:3-55).
Re claim 8, Ostergren discloses providing the filtered achievement data for display on another computing device (see fig. 3, 300A-N, there are any number of consoles able to access the data disclosed above).
Re claim 10, Ostergren and Kuck teaches the method of claim 1 with a memory, processor, and display (see figs. 1 and 2 of Ostergren).
Re claim 11, Kuck has been discussed in claim 1 regarding updating achievement data during gameplay in real-time (col. 9:1-11).
Re claim 13, Ostergren discloses filtering the achievement data based on contextual criteria (as discussed above, Ostergren displays achievements based on the game being played, and sorts the achievements based on whether the player has unlocked them or not).
Re claim 14, see the above rejections, where Ostergren generates a set of achievements relevant to a current gaming environment (i.e. provides for display a set of achievements related to the currently played game) and provides the requested achievement data for display during gameplay (figs. 5-7).
Re claim 16, Ostergren and Kuck teach the system and method of the above claims on a computer storage media embodying computer-executable components (fig. 2, 204, 206, 106, and 208 of Ostergren).
Re claim 17, see the rejection to claim 5.
Re claim 19, Ostergren discloses a help component displaying a reference to instructions for completing one or more achievements available to the user in a current level in the gaming application (fig. 7, 508, the interface explains how to unlock the locked achievement).
Re claim 20, Ostergren discloses a plurality of computing devices which can access the achievement data (fig. 3, 300A-N).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ostergren in view of Kuck and Kilgore as applied to claim 1 above, and further in view of Schlieben et al (US 2003/0096605 A1).
Re claim 2, Ostergren has been discussed above, but is silent on an API to provide access to the achievement data. Schlieben teaches the use of APIs used to allow access to data in a database (par. [0325]). It would be obvious to an artisan of ordinary skill at the time the invention was filed to implement APIs in order to allow third-party developers access to data easily via APIs.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ostergren in view of Kuck and Kilgore as applied to claim 1 above, and further in view of Spanton et al (US 2007/0117617 A1).
Re claim 9, Ostergren does not disclose the another computing devices being mobile computing devices. Spanton teaches a gaming system in which users are able to spectate games and observe other players and their profiles (see figs. 10 and 11), similar to the invention of Ostergren and Kuck. The system can be implemented using numerous embodiments, including the game consoles and mobile computing devices (par. [0026]). It would have been obvious to an artisan of ordinary skill at the time the invention was filed to allow mobile computing devices to view achievement data and 
Re claim 15, Ostergren does not disclose a snap pane outside an execution context of the gaming application. Spanton teaches what the Examiner interprets as a snap pane that contains user interface information displayed to the user outside an execution context of the gaming application (fig. 11, 1107 is outside gaming application 1101). It would have been obvious to allow users to view interface information in a snap pane in order to provide information to the user without completely obscuring the game view.

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive. Regarding the arguments that Ostergren does not disclose displaying at least a portion of achievement data for at least one user and filtering it based on contextual criteria, the claimed invention states that at least a portion is displayed. There is no disclosure that all achievements cannot be considered, since the term “at least” imparts the possibility that more than a portion can be displayed. Furthermore, Ostergren does indeed teach filtering achievement data based on contextual criteria, and this has been addressed by the rejection. See the rejection to claim 1, which Ostergren discloses in fig. 4, 402 and 406, and 7:20-30 that the user views achievements based on the game they are playing, therefore the played game is being considered the contextual criteria. That is, the contextual criteria is the identity of the game being played, upon which Ostergren then filters achievement data and displays all but most importantly, not achievements for other, unrelated games).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715